EXHIBIT 10.2
FIRST AMENDMENT TO
COOPER INDUSTRIES, LTD.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(November 4, 2008 Restatement)
WHEREAS, the Company maintains the Cooper Industries, Ltd. Amended and Restated
Directors’ Deferred Compensation Plan (the “Plan”); and
WHEREAS, the Company’s Board of Directors has approved amending the Plan to
eliminate income deferrals under the Plan;
RESOLVED, effective as of February 9, 2009, the Plan is hereby amended to add
Section 3.4 to the Plan as follows:

  3.4   Termination of Deferral Elections         Notwithstanding any other
provision of this Plan, no election to defer Fees under this Article III may be
made by any Participant with respect to any Fees that, in the absence of any
such election, would otherwise be payable after January 2, 2009.

COOPER INDUSTRIES, LTD.

         
By:
  /s/ James P. Williams
 
James P. Williams    
 
  Senior Vice President    
 
  Human Resources    

